

	

		II

		109th CONGRESS

		1st Session

		S. 1452

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on Desmodur

		  E 14.

	

	

		1.Desmodur E 14

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.01A specific

					 linear aromatic polyurethane prepolymer based on toluene diisocyanate (CAS No.

					 127821–00–5)(provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before

					 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

